UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended October 31, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-49996 AMERICAN GOLDFIELDS INC. (Exact name of registrant as specified in its charter) 3unset Road Las Vegas, Nevada, USA89120 (Address of principal executive offices) (Zip Code) (800) 315-6551 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[X] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 21,346,932 shares of common stock, $0.001 par value, issued and outstanding as of December 14, 2011. 1 TABLE OF CONTENTS Page PART I - Financial Information Item 1. Financial Statements Consolidated Balance Sheets as of October 31, 2011, and January 31, 2011 3 Consolidated Statements of Operations for the three and nine month ended October 31, 2011 and 2010, and for the period from inception on December 21, 2001 to October 31, 2011. 4 Consolidated Statement of Cash Flows for the nine month ended October 31, 2011 and 2010, and for the period from inception on December 21, 2001 to October 31, 2011 5 Notes to the Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 PART II – Other Information 12 Item 1.Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Submission of Matters to a Vote of Security Holders 12 Item 5. Other Information 12 Item 6. Exhibits 12 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements American Goldfields Inc. (An Exploration Stage Company) Consolidated Balance Sheets (unaudited) (audited) October 31, January 31, ASSETS Current assets Cash Long-term assets Reclamation Deposits Total assets LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities Loans payable - Accrued interest - loan payable - Total current liabilities Stockholders' equity Preferred stock, par value $0.001, 100,000,000 share authorized no shares issued or outstanding at October 31, and January 31, 2011 - - Common stock: par value $0.001, 600,000,000 shares authorized, 21,346,932 shares issued and outstanding at October 31, and January 31, 2011 Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total stockholders’ equity Total liabilities and stockholders’ equity The accompanying notes are an integral part of these financial statements 3 American Goldfields Inc. (An Exploration Stage Company) Consolidated Statement of Operations (Unaudited) Inception Three months ended October 31, Nine months ended October 31, December 21, 2001 to October 31, 2011 Revenue - Expenses Mineral acquisition and exploration expenditures $
